
	
		II
		110th CONGRESS
		1st Session
		S. 1463
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Pryor (for himself,
			 Mr. Cochran, Mr. Craig, Mr.
			 Roberts, Mr. Schumer, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To authorize the Secretary of Homeland Security to
		  regulate the sale of ammonium nitrate to prevent and deter the acquisition of
		  ammonium nitrate by terrorists, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Handling of Ammonium Nitrate
			 Act of 2007.
		2.Secure handling
			 of ammonium nitrate
			(a)In
			 generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C.
			 361 et seq.) is amended by adding at the end the following:
				
					JSecure Handling of
				Ammonium Nitrate
						899A.DefinitionsIn this subtitle:
							(1)Ammonium
				nitrateThe term ammonium nitrate means—
								(A)solid ammonium
				nitrate that is chiefly the ammonium salt of nitric acid and contains not less
				than 33 percent nitrogen by weight; and
								(B)any mixture
				containing a percentage of ammonium nitrate that is equal to or greater than
				the percentage determined by the Secretary under section 899B(b).
								(2)Ammonium nitrate
				facilityThe term
				ammonium nitrate facility means any entity that produces, sells or
				otherwise transfers ownership of, or provides application services for ammonium
				nitrate.
							(3)Ammonium nitrate
				purchaserThe term
				ammonium nitrate purchaser means any person who buys and takes
				possession of ammonium nitrate from an ammonium nitrate facility.
							899B.Regulation of
				the sale and transfer of ammonium nitrate
							(a)In
				generalThe Secretary shall
				regulate the sale and transfer of ammonium nitrate by an ammonium nitrate
				facility in accordance with this subtitle to prevent the misappropriation or
				use of ammonium nitrate in an act of terrorism.
							(b)Ammonium nitrate
				mixturesNot later than 90
				days after the date of the enactment of this subtitle, the Secretary, in
				consultation with the heads of appropriate Federal departments and agencies
				(including the Secretary of Agriculture), shall, after notice and an
				opportunity for comment, establish a threshold percentage for ammonium nitrate
				in a substance.
							(c)Registration of
				owners of ammonium nitrate facilities
								(1)RegistrationThe Secretary shall establish a process by
				which any person that—
									(A)owns an ammonium nitrate facility is
				required to register with the Department; and
									(B)registers under subparagraph (A) is issued
				a registration number for purposes of this subtitle.
									(2) Registration
				informationAny person applying to register under paragraph (1)
				shall submit to the Secretary—
									(A)the name, address,
				and telephone number of each ammonium nitrate facility owned by that
				person;
									(B)the name of the person designated by that
				person as the point of contact for each such facility, for purposes of this
				subtitle; and
									(C)such other
				information as the Secretary may determine is appropriate.
									(d)Registration of
				ammonium nitrate purchasers
								(1)RegistrationThe Secretary shall establish a process by
				which any person that—
									(A)intends to be an ammonium nitrate purchaser
				is required to register with the Department; and
									(B)registers under subparagraph (A) is issued
				a registration number for purposes of this subtitle.
									(2) Registration
				informationAny person
				applying to register under paragraph (1) as an ammonium nitrate purchaser shall
				submit to the Secretary—
									(A)the name, address, and telephone number of
				the applicant; and
									(B)the intended use of ammonium nitrate to be
				purchased by the applicant.
									(e)Records
								(1)Maintenance of
				recordsThe owner of an ammonium nitrate facility shall—
									(A)maintain a record
				of each sale or transfer of ammonium nitrate, during the two-year period
				beginning on the date of that sale or transfer; and
									(B)include in such
				record the information described in paragraph (2).
									(2)Specific
				information requiredFor each
				sale or transfer of ammonium nitrate, the owner of an ammonium nitrate facility
				shall—
									(A)record the name, address, telephone number,
				and registration number issued under subsection (c) or (d) of each person that
				takes possession of ammonium nitrate, in a manner prescribed by the
				Secretary;
									(B)if applicable, record the name, address,
				and telephone number of each individual who takes possession of the ammonium
				nitrate on behalf of the person described in subparagraph (A), at the point of
				sale;
									(C)record the date
				and quantity of ammonium nitrate sold or transferred; and
									(D)verify the
				identity of the persons described in subparagraphs (A) and (B), as applicable,
				in accordance with a procedure established by the Secretary.
									(3)Protection of
				informationIn maintaining records in accordance with paragraph
				(1), the owner of an ammonium nitrate facility shall take reasonable actions to
				ensure the protection of the information included in such records.
								(f)Exemption for
				explosive purposesThe Secretary shall exempt from this subtitle
				a person producing, selling, or purchasing ammonium nitrate exclusively for use
				as an explosive material under a license issued under chapter 40 of title 18,
				United States Code.
							(g)ConsultationIn
				carrying out this section, the Secretary shall consult with the Secretary of
				Agriculture, States, and appropriate private sector entities, to ensure that
				the access of agricultural producers to ammonium nitrate is not unduly
				burdened.
							(h)Data
				confidentiality
								(1)In
				generalNotwithstanding section 552 of title 5, United States
				Code, or the USA PATRIOT ACT (Public Law 107–56; 115 Stat. 272), and except as
				provided in paragraph (2), the Secretary may not disclose to any person any
				information obtained under this subtitle.
								(2)ExceptionThe
				Secretary may disclose any information obtained by the Secretary under this
				subtitle to—
									(A)an officer or
				employee of the United States, or a person that has entered into a contract
				with the United States, who has a need to know the information to perform the
				duties of the officer, employee, or person; or
									(B)to a State agency
				under section 899D, under appropriate arrangements to ensure the protection of
				the information.
									(i)Registration
				procedures and check of terrorist screening database
								(1)Registration
				procedures
									(A)GenerallyThe
				Secretary shall establish procedures to efficiently receive applications for
				registration numbers under this subtitle, conduct the checks required under
				paragraph (2), and promptly issue or deny a registration number.
									(B)Initial
				six-month registration periodThe Secretary shall take steps to
				maximize the number of registration applications that are submitted and
				processed during the six-month period described in section 899F(e).
									(2)Check of
				terrorist screening database
									(A)Check
				requiredThe Secretary shall conduct a check of appropriate
				identifying information of any person seeking to register with the Department
				under subsection (c) or (d) against identifying information that appears in the
				terrorist screening database of the Department.
									(B)Authority to
				deny registration numberIf the identifying information of a
				person seeking to register with the Department under subsection (c) or (d)
				appears in the terrorist screening database of the Department, the Secretary
				may deny issuance of a registration number under this subtitle.
									(3)Expedited review
				of applications
									(A)In
				generalFollowing the six-month period described in section
				899F(e), the Secretary shall, to the extent practicable, issue or deny
				registration numbers under this subtitle not later than 72 hours after the time
				the Secretary receives a complete registration application, unless the
				Secretary determines, in the interest of national security, that additional
				time is necessary to review an application.
									(B)Notice of
				application statusIn all cases, the Secretary shall notify a
				person seeking to register with the Department under subsection (c) or (d) of
				the status of the application of that person not later than 72 hours after the
				time the Secretary receives a complete registration application.
									(4)Expedited
				appeals process
									(A)Requirement
										(i)Appeals
				processThe Secretary shall establish an expedited appeals
				process for persons denied a registration number under this subtitle.
										(ii)Time period for
				resolutionThe Secretary shall, to the extent practicable,
				resolve appeals not later than 72 hours after receiving a complete request for
				appeal unless the Secretary determines, in the interest of national security,
				that additional time is necessary to resolve an appeal.
										(B)ConsultationThe
				Secretary, in developing the appeals process under subparagraph (A), shall
				consult with appropriate stakeholders.
									(C)GuidanceThe
				Secretary shall provide guidance regarding the procedures and information
				required for an appeal under subparagraph (A) to any person denied a
				registration number under this subtitle.
									(5)Restrictions on
				use and maintenance of information
									(A)In
				generalAny information constituting grounds for denial of a
				registration number under this section shall be maintained confidentially by
				the Secretary and may be used only for making determinations under this
				section.
									(B)Sharing of
				informationNotwithstanding any other provision of this subtitle,
				the Secretary may share any such information with Federal, State, local, and
				tribal law enforcement agencies, as appropriate.
									(6)Registration
				information
									(A)Authority to
				require informationThe Secretary may require a person applying
				for a registration number under this subtitle to submit such information as may
				be necessary to carry out the requirements of this section.
									(B)Requirement to
				update informationThe Secretary may require persons issued a
				registration under this subtitle to update registration information submitted
				to the Secretary under this subtitle, as appropriate.
									(7)Re-checks against
				terrorist screening database
									(A)Re-checksThe
				Secretary shall, as appropriate, recheck persons provided a registration number
				pursuant to this subtitle against the terrorist screening database of the
				Department, and may revoke such registration number if the Secretary determines
				such person may pose a threat to national security.
									(B)Notice of
				revocationThe Secretary shall, as appropriate, provide prior
				notice to a person whose registration number is revoked under this section and
				such person shall have an opportunity to appeal, as provided in paragraph
				(4).
									899C.Inspection and
				auditing of recordsThe
				Secretary shall establish a process for the periodic inspection and auditing of
				the records maintained by owners of ammonium nitrate facilities for the purpose
				of monitoring compliance with this subtitle or for the purpose of deterring or
				preventing the misappropriation or use of ammonium nitrate in an act of
				terrorism.
						899D.Administrative
				provisions
							(a)Cooperative
				agreementsThe Secretary—
								(1)may enter into a
				cooperative agreement with the Secretary of Agriculture, or the head of any
				State department of agriculture or its designee involved in agricultural
				regulation, in consultation with the State agency responsible for homeland
				security, to carry out the provisions of this subtitle; and
								(2)wherever possible,
				shall seek to cooperate with State agencies or their designees that oversee
				ammonium nitrate facility operations when seeking cooperative agreements to
				implement the registration and enforcement provisions of this subtitle.
								(b)Delegation
								(1)AuthorityThe
				Secretary may delegate to a State the authority to assist the Secretary in the
				administration and enforcement of this subtitle.
								(2)Delegation
				requiredAt the request of a Governor of a State, the Secretary
				shall delegate to that State the authority to carry out functions under
				sections 899B and 899C, if the Secretary determines that the State is capable
				of satisfactorily carrying out such functions.
								(3)FundingSubject
				to the availability of appropriations, if the Secretary delegates functions to
				a State under this subsection, the Secretary shall provide to that State
				sufficient funds to carry out the delegated functions.
								(c)Provision of
				guidance and notification materials to ammonium nitrate facilities
								(1)GuidanceThe
				Secretary shall make available to each owner of an ammonium nitrate facility
				registered under section 899B(c)(1) guidance on—
									(A)the identification of suspicious ammonium
				nitrate purchases or transfers or attempted purchases or transfers;
									(B)the appropriate course of action to be
				taken by the ammonium nitrate facility owner with respect to such a purchase or
				transfer or attempted purchase or transfer, including—
										(i)exercising the right of the owner of the
				ammonium nitrate facility to decline sale of ammonium nitrate; and
										(ii)notifying
				appropriate law enforcement entities; and
										(C)additional
				subjects determined appropriate by to prevent the misappropriation or use of
				ammonium nitrate in an act of terrorism.
									(2)Use of materials
				and programsIn providing guidance under this subsection, the
				Secretary shall, to the extent practicable, leverage any relevant materials and
				programs.
								(3)Notification
				materials
									(A)In
				generalThe Secretary shall make available materials suitable for
				posting at locations where ammonium nitrate is sold.
									(B)Design of
				materialsMaterials made available under subparagraph (A) shall
				be designed to notify prospective ammonium nitrate purchasers of—
										(i)the record-keeping
				requirements under section 899B; and
										(ii)the penalties for
				violating such requirements.
										899E.Theft
				reporting requirementAny
				person who is required to comply with section 899B(e) who has knowledge of the
				theft or unexplained loss of ammonium nitrate shall report such theft or loss
				to the appropriate Federal law enforcement authorities not later than 1
				calendar day of the date on which the person becomes aware of such theft or
				loss. Upon receipt of such report, the relevant Federal authorities shall
				inform State, local, and tribal law enforcement entities, as
				appropriate.
						899F.Prohibitions
				and penalty
							(a)Prohibitions
								(1)Taking
				possessionNo person shall take possession of ammonium nitrate
				from an ammonium nitrate facility unless such person is registered under
				subsection (c) or (d) of section 899B, or is an agent of a person registered
				under subsection (c) or (d) of that section.
								(2)Transferring
				possessionAn owner of an ammonium nitrate facility shall not
				transfer possession of ammonium nitrate from the ammonium nitrate facility to
				any person who is not registered under subsection (c) or (d) of section 899B,
				or is not an agent of a person registered under subsection (c) or (d) of that
				section.
								(3)Other
				prohibitionsNo person shall—
									(A)buy and take
				possession of ammonium nitrate without a registration number required under
				subsection (c) or (d) of section 899B;
									(B)own or operate an
				ammonium nitrate facility without a registration number required under section
				899B(c); or
									(C)fail to comply
				with any requirement or violate any other prohibition under this
				subtitle.
									(b)Civil
				penaltyA person that violates this subtitle may be assessed a
				civil penalty by the Secretary of not more than $50,000 per violation.
							(c)Penalty
				considerationsIn determining the amount of a civil penalty under
				this section, the Secretary shall consider—
								(1)the nature and
				circumstances of the violation;
								(2)with respect to
				the person who commits the violation, any history of prior violations, the
				ability to pay the penalty, and any effect the penalty is likely to have on the
				ability of such person to do business; and
								(3)any other matter
				that the Secretary determines that justice requires.
								(d)Notice and
				opportunity for a hearingNo civil penalty may be assessed under
				this subtitle unless the person liable for the penalty has been given notice
				and an opportunity for a hearing on the violation for which the penalty is to
				be assessed in the county, parish, or incorporated city of residence of that
				person.
							(e)Delay in
				application of prohibitionParagraphs (1) and (2) of subsection
				(a) shall apply on and after the date that is 6 months after the date that the
				Secretary issues of a final rule implementing this subtitle.
							899G.Protection from
				civil liability
							(a)In
				generalNotwithstanding any
				other provision of law, an owner of an ammonium nitrate facility that in good
				faith refuses to sell or transfer ammonium nitrate to any person, or that in
				good faith discloses to the Department or to appropriate law enforcement
				authorities an actual or attempted purchase or transfer of ammonium nitrate,
				based upon a reasonable belief that the person seeking purchase or transfer of
				ammonium nitrate may use the ammonium nitrate to create an explosive device to
				be employed in an act of terrorism (as defined in section 3077 of title 18,
				United States Code), or to use ammonium nitrate for any other unlawful purpose,
				shall not be liable in any civil action relating to that refusal to sell
				ammonium nitrate or that disclosure.
							(b)Reasonable
				beliefA reasonable belief
				that a person may use ammonium nitrate to create an explosive device to be
				employed in an act of terrorism under subsection (a) may not solely be based on
				the race, sex, national origin, creed, religion, status as a veteran, or status
				as a member of the Armed Forces of the United States of that person.
							899H.Preemption of
				other laws
							(a)Other Federal
				regulationsExcept as
				provided in section 899G, nothing in this subtitle affects any regulation
				issued by any agency other than an agency of the Department.
							(b)State
				lawSubject to section 899G,
				this subtitle preempts the laws of any State to the extent that such laws are
				inconsistent with this subtitle, except that this subtitle shall not preempt
				any State law that provides additional protection against the acquisition of
				ammonium nitrate by terrorists or the use of ammonium nitrate in explosives in
				acts of terrorism or for other illicit purposes, as determined by the
				Secretary.
							899I.Deadlines for
				regulationsThe
				Secretary—
							(1)shall issue a
				proposed rule implementing this subtitle not later than 6 months after the date
				of the enactment of this subtitle; and
							(2)issue a final rule
				implementing this subtitle not later than 1 year after such date of
				enactment.
							899J.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary such sums as are necessary to
				carry out this subtitle for each of fiscal years 2007 through
				2011.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 899 the
			 following:
				
					
						Subtitle J—Secure Handling of Ammonium Nitrate
						Sec. 899A. Definitions.
						Sec. 899B. Regulation of the sale and transfer of ammonium
				nitrate.
						Sec. 899C. Inspection and auditing of records.
						Sec. 899D. Administrative provisions.
						Sec. 899E. Theft reporting requirement.
						Sec. 899F. Prohibitions and penalty.
						Sec. 899G. Protection from civil liability.
						Sec. 899H. Preemption of other laws.
						Sec. 899I. Deadlines for regulations.
						Sec. 899J. Authorization of
				appropriations.
					
					.
			
